Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed June 23, 2020 is a reissue application of 15/334,361 (U.S. Patent No. 10,015,338, issued July 3, 2018).

Claims 1-8 were initially pending in the application.  Claims 9-19 were newly added in a preliminary amendment filed on June 23, 2020.  
In the most recent amendment filed January 26, 2022, claims 1, 3, 9, and 16 were amended and claims 20-23 have been newly added.  Claims 1-9, 11, 12, 16, 18, and 19-23 remain pending.  This amendment has been entered.

The rejection of claims 9, 11, 12, 16, 18, and 19 under 35 U.S.C. 251 as being an improper recapture has been withdrawn in view of the amendments.
The rejection of claims 9, 11, 12, 16, 18, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendments.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,015,338 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Content of Reissue Applications
As required by 37 CFR 1.173(d):
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.
The amendment to claim 3 includes the use of double brackets.  Double brackets should only be used in reissue if the original patent includes underlining/brackets from an earlier reissue.  Thus, the amendments to claim 3 must be corrected using only single brackets to omit matter from the claims.

Claim Objections
Claims 9, 11, 12, 20, and 21 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-5.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The claims filed January 26, 2022 inadvertently states “Claims 10-15. (Canceled)” while still containing claims 11 and 12 with their full claim text.  It would appear that the intention was to state claim 10 is canceled while claims 11 and 12 remain.  Applicant must correct this by either removing the claim text of claims 11 and 12 (if they are to be cancelled) or correct the statement to “Claim 10. (Canceled)” (if claims 11 and 12 are to remain).

Proper correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....
The claim language below does not use the language “means” or “step”, however the language appears to consist of generic placeholders:
a transport section configured to	(column 5, lines 31-50)
a reading section configured to	(column 6, lines 7-26)
an output controller configured to	(column 9, lines 35-49)
a multi-sheet feed detection section configured to	(column 7, lines 33-57)
an instruction section configured to		(column 4, lines 54-67)
a placement detection section configured to		(column 7, lines 10-32)
a transport detection section configured to		(column 8, lines 4-19)
However, after further analysis of the specification the terms all have a specific structural meaning (see citations above) and do not constitute generic placeholders/nonce terms.  Thus, these limitations do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-8, 16, 18, 19, 22, and 23 are allowed.
Regarding independent claims 1 and 16, the Examiner notes that for previously allowed claims, full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art (MPEP 706.04).  In the instant case, the Examiner agrees with the previous examiner’s prior allowance of the claims in the Notice of Allowance mailed March 8, 2018 in application 15/334,361.  Additionally, the examiner notes that the prior art of record specifically fails to properly disclose, “the disabling mode includes an original document unit disabling mode for disabling the multi-sheet feed detection by the multi-sheet feed detection sensor until the trailing edges of the original documents pass through the multi-sheet feed detection sensor, and if the original document unit disabling mode is instructed by the instruction section, in response to detection of the passage of the trailing edges of the original documents through the multi-sheet feed detection sensor based on a detection signal detected by the transport detection sensor, the multi-sheet feed detection performed by the multi-sheet feed detection sensor is enabled” of claim 1 in combination with the other features of the claim.  


Response to Arguments
As stated above, the amendments to the claims overcame the previously applied rejections.  The amendments have also resulted in new objections presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992